Motion for stay granted upon condition that appellant pay respondent $25 per week, beginning with the date named in the order, and $100 on account of counsel fee within five days from the entry of the order, and upon the further condition that within said five days appellant file an undertaking with corporate surety in the sum of $1,500 conditioned for the payment of the balance of alimony accrued and to accrue and the balance of the counsel fee upon affirmance of the order or of so much thereof as may be affirmed. In the event of appellant’s failure to comply with these conditions the motion for stay is denied. Present — Lazansky, P. J., Kapper, Scudder, Tompkins and Davis, JJ.